                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

CIVIL ACTION NO. 3:15-CV-00594-JHM

JOHN K. HARDEN                                      flLEDM~
                                              v ~ '- Af™STI\ONG, V1J.,H"
                                                                                      PLAINTIFF

vs.
                                                     JUL 17 2019
OFFICER KEITH HILLMAN                                                               DEFENDANT
                                                      O\SiR\CT COURT
                                               v.M_~N.  O\S1. KENTUCKY
                                      JURY INSTRUCTIONS

                           ***********************************
        These instructions will be in three parts: first, general rules that define and control your

duties as jurors; second, the rules of law that you must apply in deciding whether the Government

has proven its case; and third, some rules for your deliberations. A copy of these instructions

will be available for you in the jury room.

                         I.   GENERAL RULES CONCERNING JURY DUTIES

        It is your duty to find the facts from all the evidence in the case. You must apply the law

to those facts. You must follow the law I give to you whether you agree with it or not. And you

must not be influenced by any personal likes or dislikes, opinions, prejudices or sympathy. That

means that you must decide the case solely on the evidence before you and according to the law,

as you gave your oaths to do at the beginning of this case.

       In following my instructions, you must follow all of them and not single out some and

ignore others; they are all equally important. And you must not read into these instructions, or

into anything I may have said or done, any suggestion as to what verdict you should return -- that

is a matter entirely for you to decide.
        The lawyers may refer to some of the govermng rules of law in their arguments.

However, if any differences appear to you between the law as stated by the lawyers and what I

state in these instructions, you are to be governed solely by my instructions.

                                         BURDEN OF PROOF

        The plaintiff has the burden of proving his case by what is called a preponderance of the

evidence. That means that the plaintiff has to produce evidence that, considered in light of all

the facts, leads you to believe that what the plaintiff claims is more likely true than not. If the

plaintiff fails to meet this burden, the verdict must be for the defendant.

                                             EVIDENCE

        The evidence from which you are to decide what the facts are consists of (1) the sworn

testimony of witnesses, here in Court or by deposition, both on direct and cross-examination,

regardless of who called the witness; (2) the exhibits that have been received into evidence; and

(3) any facts to which the lawyers have agreed or stipulated to or that have been judicially noticed.

                                     WHAT IS NOT EVIDENCE

        The following things are not evidence and you may not consider them in deciding what the

facts are:

        1)     Arguments and statements by lawyers are not evidence;

        2)     Questions and objections by lawyers are not evidence;

        3)     Testimony I have instructed you to disregard is not evidence; and,

        4)     Anything you may have seen or heard when the Court was not in session is not

evidence.



                                                  2
                            DIRECT AND CIRCUMSTANTIAL EVIDENCE

        There are two kinds of evidence: direct and circumstantial. Direct evidence is direct proof

of a fact, such as testimony of an eyewitness. Circumstantial evidence is indirect evidence, that

is, proof of a fact or chain of facts from which you could draw the inference, by reason and common

sense, that another fact exists, even though it has not been proven directly. You are entitled to

consider both kinds of evidence. The law permits you to give equal weight to both, but it is for

you to decide how much weight to give to any evidence.

                                    CREDIBILITY OF WITNESSES

        In deciding what the facts are, you must consider all of the evidence. In doing this, you

must decide which testimony to believe and which testimony not to believe. You may disbelieve

all or any part of any witness's testimony. You might want to take into consideration such factors

as the witnesses' conduct and demeanor while testifying; their apparent fairness or any bias or

prejudice they may have displayed; any interest you may discern that they may have in the outcome

of the case; their opportunities for seeing and knowing the things about which they have testified;

the reasonableness or unreasonableness of the events that they have related to you in their

testimony; and any other facts or circumstances disclosed by the evidence that tend to corroborate

or contradict their versions of the events.

        In deciding whether to believe a witness, keep in mind that people sometimes forget things.

You need to consider, therefore, whether a contradiction is an innocent lapse of memory or an

intentional falsehood, and that may depend on whether it has to do with an important fact or with

only a small detail.

       The weight of the evidence presented by each side does not necessarily depend on the

                                                 3
number of witnesses testifying on one side or the other. You must consider all the evidence in

the case, and you may decide that the testimony of a smaller number of witnesses on one side has

greater weight than that of a larger number on the other or vice versa.

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.

       All of these are matters for you to consider in deciding the facts.




                                                 4
                                         II.   RULES OF LAW

                                       INSTRUCTION N 0.       1:

                             Constitutional Claim 42 U.S.C. § 1983

        42 U.S.C. § 1983, the federal civil rights statute under which the Plaintiff sues, provides

that a person may seek relief in this Court by way of damages against any person who, under color

of state law, subjects such person to the deprivation of any rights, privileges, or immunities secured

or protected by the Constitution or laws of the United States. You are instructed that Officer

Hillman was at all times acting under color of law.

        The Plaintiff claims that the Defendant did not have the legal right to use excessive and

unnecessary force against him. Plaintiff claims that the Defendant's actions in effectuating an

arrest were done intentionally and deprive him of rights and privileges guaranteed to him by the

Constitution of the United States. As a result of the Defendant's actions, the Plaintiff claims that

he suffered injury for which he seeks damages. The Defendant claims that his actions were

justified and that he did not violate any of the Plaintiffs constitutional rights.

        The Fourth Amendment prohibits the use of unreasonable or excessive force while making

an arrest, even when the arrest is otherwise proper. To prevail on a Fourth Amendment excessive

force claim, Plaintiff must prove that the Defendant's use of the force was objectively

unreasonable.

       A law enforcement officer has the right to use such force as is reasonably necessary under

the circumstances to make a lawful arrest.          An unreasonable seizure occurs when a law

enforcement officer uses excessive force in making a lawful arrest. To determine whether the



                                                   5
force used was reasonable under the Fourth Amendment, you should consider the totality of the

circumstances at the time.    The reasonableness of a particular use of force must be judged

objectively from the information available at the time from the perspective of a reasonable officer

on the scene, rather than with the 20/20 vision of hindsight.       Whether force is reasonably

necessary or excessive is measured by the force a reasonable and prudent law enforcement officer

would use under the circumstances.

       Deciding this issue requires you to carefully consider the facts and circumstances of this

case including, the severity of the crime at issue, whether Mr. Harden posed a reasonable threat to

the safety of the officer or others, and whether Mr. Harden was actively resisting detention or

attempting to escape. If you find that the amount of force used was greater than a reasonable law

enforcement officer would have employed, then you must find for Mr. Harden on this claim. If

you do not believe Officer Hillman used excessive force in making the arrest, then you must find

for Officer Hillman on this claim.




                                                6
                                        INSTRUCTION No.      2:

                                    COMPENSATORY DAMAGES

           If you find for Mr. Harden on these claims, then you will determine from the evidence and

award Mr. Harden such sum of money as will fairly and reasonably compensate him for harm, if

any, as you believe from the evidence he has sustained as a direct result of Officer Hillman's

actions.

        The basic purpose of a section 1983 damages award is to compensate persons for injuries

caused by the deprivation of their constitutional rights. In making a damages determination, you

should consider the following types of compensatory damages that you believe from the evidence

that Mr. Harden has sustained:

        (a) The reasonable cost of Mr. Harden's past medical expenses;

        (b) Past and future mental and physical pain and suffering, including the magnitude of

              mental distress and humiliation, loss of reputation, and other general pain suffered by

              Mr. Harden; and

       (c) Past loss of wages due to Mr. Harden's inability or diminished ability to work.

       The fact that I instruct you on damages should not be taken by you as indicating one way

or the other whether the Plaintiff is entitled to recover damages. This is entirely for you to decide.

Any damages you award must have a reasonable basis in the evidence.               They need not be

mathematically exact but there must be enough evidence for you to make a reasonable estimate of

damages without speculation or guess work.

       One last point, if you find for the Plaintiff on the constitutional violation, but do not



                                                   7
otherwise award compensatory damages, then you must at least return a verdict for the Plaintiff in

the nominal amount of one dollar.




                                               8
                                          INSTRUCTION No. 3:

                                          PUNITIVE DAMAGES

        If you found for Mr. Harden and against Officer Hillman and awarded compensatory

damages or nominal damages on the constitutional claim under Instruction No. 1, then you may,

in your discretion, award punitive damages. However, you may only award punitive damages if

you believe that the Defendant's conduct involves either: (1) an evil motive or intent on the pa.ii

of Defendant; or (2) a reckless indifference or callous disregard by Defendant for Plaintiffs

constitutional rights, life, or safety.

        Punitive damages are awarded against a Defendant for the purpose of punishing the

Defendant for misconduct and deterring him and others from engaging in similar conduct in the

future. If you award punitive damages, they must be fixed with calm discretion and sound reason,

and must never be awarded, or fixed in amount, because of any sympathy, bias, or prejudice with

respect to any party to the case. If you decide to award punitive damages, you shall consider the

following factors:

        (1)     The harm to the Plaintiff as measured by the damages you have awarded under
                these Instructions caused by a Defendant's failure to comply with his duties; and

        (2)     The degree, if any, to which you have found from the evidence that the Defendant's
                failure to comply with his duties was reprehensible, considering: the degree to
                which the Defendant's conduct evinced an indifference to or reckless disregard for
                the health and safety of others; the degree to which the harm suffered by the
                Plaintiff was a result of intentional conduct, or mere accident; the likelihood, at the
                time of the Defendant's conduct, that serious harm would arise from it; the degree
                of the Defendant's awareness of that likelihood; the profitability of the misconduct
                to the Defendant; the duration of the misconduct and any concealment of it by the
                Defendant; and any actions by the Defendant to remedy the misconduct once it
                became known to the Defendant.



                                                  9
       (3)       If you determine punitive damages are warranted, you should consider awarding
                 such sum as you believe will serve to sufficiently punish the Defendant and to deter
                 him and others :from like conduct.

       The fact that I instruct you on punitive damages should not be taken by you as indicating

one way or the other whether Plaintiff is entitled to recover such damages. This is entirely for

you to decide.




                                                 10
                                  III. JURY DELIBERATIONS

        I come now to the last part of the instructions, the rules for your deliberations.

                                       UNANIMOUS VERDICT

        When you retire to the jury room, you will discuss the case with your fellow jurors to reach

agreement if you can do so. The first order of business should be the selection of a foreperson.

That person will preside over your deliberations and speak for you here in Court. Your verdict

must be unanimous and based solely on the evidence and on the law as I have given it to you in

these instructions. You must all agree on any verdict you reach.

                                     REACHING AGREEMENT

        Each of you must decide the case for yourself, but you should do so only after you have

considered all the evidence, discussed it fully with each other, and listened to the views of your

fellow jurors.

        Do not be afraid to change your opinion if you think you are wrong. But do not come to

a decision simply because other jurors think it is right.

        This case has taken a great deal ohime and effort to prepare and try. There is no reason

to think it could be better tried or that another jury is better qualified to decide it. Therefore, it is

important that you reach a verdict if you can do so conscientiously. If it looks at some point as if

you may have difficulty in reaching a unanimous verdict, you should reexamine your position to

see whether you have given careful consideration and sufficient weight to the evidence that has

favorably impressed the jurors who disagree with you. You should not hesitate to reconsider your

views from time to time and to change them if you think that is appropriate.



                                                   11
        It is important that you attempt to return a verdict but, of course, only if each of you can

do so after having made his or her own conscientious determination. Do not surrender an honest

conviction as to the weight and effect of the evidence simply to reach a verdict.

                                              NOTES

        Now I'd like to say something about the notes you may have taken during the trial. Your

notes should be used only as memory aids. You should not give your notes precedence over your

independent recollection of the evidence. If you have not taken notes, you should rely upon your

independent recollection of the proceeding, and you should not be unduly influenced by the notes

of other jurors.

        Notes are not entitled to any greater weight than the memory or impression of each juror

as to what the testimony may have been. Whether you have used notes or not, each of you must

form and express your own opinion of the facts of the case.

        You'll notice that we do have an official court reporter making a record of the trial.

However, we will not have a typewritten transcript from the record available for your use in

reaching a decision in this case.

                                    RETURN OF VERDICT FORM


       After you have reached unanimous agreement on a verdict, your foreperson will fill in the

verdict form that has been given to you and advise the Marshal outside your door that you are

ready to return to the courtroom. After you return to the courtroom, your foreperson will deliver

the completed verdict form as directed.

                             COMMUNICATION WITH THE COURT



                                                12
       Do not talk to the Marshal, or to me, or to anyone else, except each other, about this case.

If it becomes necessary during· your deliberations to communicate with me, you may send a note

through the Marshal signed by your foreperson or by one or more members of the jury. No

member of the jury should ever attempt to communicate with me on anything concerning the case

except by a signed writing or here in open Court. Do not ever write down or tell anyone how you

stand on your votes. For example, do not write down or tell anyone that you are split 6-3, or 5-4,

or whatever your vote happens to be. That should stay secret until you are finished.




                                               13




                                                                                                      ~
                                                                                                      J
